Felton, J.
1. Where personal property in a deliverable state is bought, and paid for, and nothing remains to be done to complete the sale except actual delivery to the purchaser, the title passes to the purchaser. Allen v. Hollis, 31 Ga. 143; Benjamin on Sales (2d ed.), 73.
2. Where one sells property to another and receives payment therefor, and nothing remains to be done but to deliver it to the purchaser, and where the defendant procures a void attachment against it and it is sold under the void process, the defendant is liable to the owner for the conversion, in which circumstances the possession and acts of the bailiff making the levy and sale are the acts of the defendant, his principal.
3. The judge directed a verdict as to the plaintiff’s right to recover, ■and the jury found the value of the property. There was no error in denying a new trial.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concitr.